Case 1:20-cv-01730-RBK-AMD Document 16 Filed 05/29/20 Page 1 of 3 PageID: 179



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  ROBERT L. HEDRICK,
                                                                      Civil Action
                   Plaintiff,                                  No. 20-1730 (RBK)(AMD)

            v.
                                                             MEMORANDUM OPINION
  UNITED STATES OF AMERICA,                                       & ORDER

                   Defendant.
          Plaintiff seeks to bring this civil action in forma pauperis, without prepayment of fees or

security. Upon review of Plaintiff’s third application to proceed in forma pauperis, leave to

proceed in this Court without prepayment of fees is authorized. See 28 U.S.C. § 1915. This case

is subject to sua sponte screening, and ordinarily, the Court would screen the Complaint in due

course.

          Plaintiff, however, appears to have filed numerous attempts to add claims and defendants,

or otherwise amend the Complaint. (ECF Nos. 8, 9, 11, 14). The Court will not allow Plaintiff to

file his Complaint as several separate documents. Plaintiff may not have been aware, but any

attempt to amend or supplement his pleading must conform to Federal Rule of Civil Procedure 15

and Local Civil Rule 7.1(f). Additionally, any attempt to amend or supplement his pleading, once

accepted by the Court, replaces any earlier pleading and “renders it inoperative.” Iantosca v.

Magnone, No. 16-9497, 2017 WL 3065214, at *4 (D.N.J. July 19, 2017); Young v. Keohane, 809

F. Supp. 1185, 1198 (M.D. Pa. 1992).

          Stated differently, when a person files an amended complaint, it replaces all prior versions

of the complaint, and the original complaint no longer performs any function in the case. E.g.,

Wilson v. Martone, No. 11-5337, 2012 WL 715319, at *5 (D.N.J. Mar. 5, 2012). While Plaintiff’s

amended complaint may certainly specifically incorporate facts and allegations in the original
Case 1:20-cv-01730-RBK-AMD Document 16 Filed 05/29/20 Page 2 of 3 PageID: 180



complaint, “the best course of action is to have Plaintiff file” an amended complaint that is

complete in itself. Id.; see, e.g., Mendez v. New Jersey State Lottery Comm’n, No. 11-6932, 2012

WL 13034339, at *1 (D.N.J. Apr. 11, 2012).

        Accordingly, the Court will grant in part Plaintiff’s requests to amend and direct Plaintiff

to submit an all-inclusive amended complaint. Plaintiff should include all of the facts and

allegations he seeks to assert against all Defendants. This case is subject to sua sponte screening

by the Court. Upon receiving Plaintiff’s all-inclusive amended complaint, the Court will reopen

the case and screen the new pleading in due course.

        IT IS, on this 27th day of May 2020, hereby

        ORDERED that the Clerk of the Court shall REOPEN this case; and it is further

        ORDERED that Plaintiff’s third application to proceed in forma pauperis is hereby

GRANTED; and it is further

        ORDERED that pursuant to 28 U.S.C. § 1915(b) and for purposes of account deduction

only, the Clerk shall serve a copy of this Order by regular mail upon the United States Attorney

for the District of New Jersey and the warden of FCI Fort Dix; and it is further

        ORDERED that Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing

fee in the manner set forth in this Order pursuant to 28 U.S.C. § 1915(b)(1) and (2), regardless of

the outcome of the litigation, meaning that if the Court dismisses the case as a result of its sua

sponte screening, or Plaintiff’s case is otherwise administratively terminated or closed, § 1915

does not suspend installment payments of the filing fee or permit refund to the prisoner of the

filing fee, or any part of it, that has already been paid; and it is further

        ORDERED that pursuant to Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff owes

fees for more than one court case, whether to a district or appellate court, under the Prison



                                                    2
Case 1:20-cv-01730-RBK-AMD Document 16 Filed 05/29/20 Page 3 of 3 PageID: 181



Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

Plaintiff’s monthly income is subject to a simultaneous, cumulative 20% deduction for each case

a court has mandated a deduction under the PLRA; i.e., Plaintiff would be subject to a 40%

deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

fees have been paid in full; and it is further

        ORDERED that pursuant to 28 U.S.C. § 1915(b)(2), in each month that the amount in

Plaintiff’s account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct from

Plaintiff’s account, and forward to the Clerk of the Court payment equal to 20% of the preceding

month’s income credited to Plaintiff’s account, in accordance with Bruce, until the $350.00 filing

fee is paid. Each payment shall reference the civil docket numbers of the actions to which the

payment should be credited; and it is further

        ORDERED that Plaintiff’s requests to amend are GRANTED IN PART; and it is further

        ORDERED that Plaintiff’s Complaint (ECF No. 1) and piecemeal attempts to add new

claims or otherwise amend his complaint (ECF Nos. 8, 9, 11, 14), are ADMINISTRATIVELY

TERMINATED; and it is further

        ORDERED that Plaintiff shall prepare and file a comprehensive proposed amended

complaint, complete in all respects, within forty-five (45) days of this Order; and it is further

        ORDERED that the Clerk of the Court shall send Plaintiff a blank Prisoner Civil Rights

Complaint, DNJ-ProSe-006; and it is further

        ORDERED that the Clerk of the Court shall serve Plaintiff with a copy of this

Memorandum Opinion and Order via regular U.S. mail and CLOSE this case.

                                                      s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge



                                                  3
